internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-143227-02 date january in re legend wife husband son trust wife’s trust agreement trust husband’s trust agreement trust irrevocable_trust agreement date date state plr-143227-02 dear this responds to a letter dated date and subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed consolidation of certain trusts facts the facts submitted and representations made are as follows wife died before husband on date trust was established upon the date death of husband under wife’s trust agreement a revocable_trust agreement trust was established upon the date death of husband under husband’s trust agreement a revocable_trust agreement trust was established upon the death of husband under irrevocable_trust agreement executed by husband and wife as settlors the dispositive provisions of trust sec_1 and are identical the trustee of each trust must distribute at least annually percent of the income of the trust to the son of wife and husband son or unless the principal of the trust is appointed by son during his life or at his death under a special_power_of_appointment granted him per stirpes to the issue of son the trustee must distribute principal for the proper health education maintenance and support of son or of son’s issue unless the principal of the trust is appointed by son during his life or at his death under the special_power_of_appointment granted him each of the three trusts contains the following termination provision subject_to the possible exercise of that power_of_appointment granted to son or the issue of son if son is deceased the trusts established hereunder shall terminate on the later of a twenty-one years after the death of the last survivor of such of the issue of settlor who are living at settlor’s death and beneficiaries of the trust to be terminated or b years after settlor’s death the foregoing alternate conditions shall be applied using the state uniform statutory rule_against_perpetuities law and rules of construction as amended however if the internal_revenue_service or state law hereafter limits the generation-skipping tax exemption available to this trust to a shorter period of perpetuities limitation than state law permits the shorter limitations_period shall apply so to preserve the limitation upon termination the entire principal and income shall be distributed per stirpes to the issue of son son is currently serving as trustee of trust sec_1 and plr-143227-02 for administrative convenience the trustee proposes to consolidate trust sec_2 and into trust the consolidated trust the consolidated trust will be administered under the terms of trust trust will receive all of the assets and liabilities of trust sec_2 and as a result of the termination provisions in the trust instruments the eventual termination dates of trust sec_1 and may differ therefore at the time the assets of trust sec_2 and are merged into trust the value of each of trust trust and trust will be established in order to comprise a proportionate percentage of the entire combined trust’s initial value upon the date of consolidation the value of each of the three trusts will be established and recorded by the trustee thus should separation of the consolidated trust ever become necessary the amount to be separated will be determined as follows the date of separation value of the consolidated trust will be multiplied by a fraction the numerator of which will be the date of consolidation fair_market_value of the applicable original trust and the denominator of which will be the date of consolidation fair_market_value of the consolidated trust the trust instruments governing trust sec_1 and expressly permit consolidation of each trust with other trusts created by husband or wife with the same beneficiaries trustee and dispositive provisions you represent that under the law of state the trustee is not required to seek court approval to consolidate the trusts you represent that the assets of the three trusts consist of cash marketable_securities and real_estate trust sec_1 and became irrevocable after date you represent that each of these three trusts has an inclusion_ratio of zero due to the following allocations of husband’s and wife’s gst exemptions during their lives husband and wife each allocated gst_exemption on form sec_709 united_states gift generation-skipping_transfer_tax return to their transfers to trust on wife's form_706 united_states estate and generation-skipping_transfer_tax return wife’s executors allocated wife’s gst_exemption to the reverse qualified terminable_interest trust and the credit_shelter_trust which funded trust at husband’s death husband’s executors allocated husband’s gst_exemption to trust on husband’s form_706 there have been no other additions or contributions to any of the trusts which would result in any of the trusts having an inclusion_ratio other than zero plr-143227-02 you have requested the following rulings the consolidation of trust sec_2 and into trust will not subject trust sec_1 or or any distributions from trust sec_1 or to the gst tax the consolidation of trust sec_2 and into trust will not constitute an actual or constructive_addition to any of the trusts for purposes of the gst tax following the consolidation of trust sec_2 and into trust trust will be exempt from the gst tax the consolidation of trust sec_2 and into trust will not cause any beneficiary of a_trust or any beneficiary of the consolidated trust to have made a taxable gift_for federal gift_tax purposes the consolidation of the trusts will not cause any trust including the consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of the consolidated trust in each asset received from a_trust will be the same as the transferring trust’s basis in such asset pursuant to sec_1223 the holding_period of each asset transferred to trust will include the holding_period for which the property was held by the transferring trust law and analysis generation-skipping_transfer_tax ruling requests nos and sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount determined under subchapter_c multiplied by the applicable_rate determined under subchapter_e plr-143227-02 sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2642 provides that the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in the skip and the denominator is the value of the property transferred to the trust or transferred in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 and sec_2522 with respect to the property sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter it is represented that trust sec_1 and each have an inclusion_ratio of zero due to allocations of wife’s and husband’s gst exemptions to the respective trusts there have been no other additions or contributions to any of the trusts as a result the inclusion_ratio of each trust prior to the consolidation is zero therefore subsequent to the consolidation the portion of the consolidated trust attributable to wife and the portion of the consolidated trust attributable to husband will be treated as separate trusts for purposes of chapter and each portion will have a zero inclusion_ratio for purposes of sec_2601 therefore based on the facts submitted and representations made we conclude the consolidation of trust sec_2 and into trust will not subject trust sec_1 or or any distributions from trust sec_1 or to the gst tax the consolidation of trust sec_2 and into trust will not constitute an actual or constructive_addition to any of the trusts for purposes of the gst tax plr-143227-02 following the consolidation of trust sec_2 and into trust trust will be exempt from the gst tax gift_tax ruling_request no sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed consolidation of trust sec_1 and as it was prior to the proposed transaction accordingly based on the facts submitted and the representations made we conclude that the consolidation of trust sec_2 and into trust will not cause any beneficiary of a_trust or any beneficiary of the consolidated trust to have made a taxable gift_for federal gift_tax purposes income_tax ruling requests nos and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1001 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations generally provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 plr-143227-02 an exchange of property results in a realization event under sec_1001 if the properties exchanged are materially different cottage savings ass’n v commissioner 499_us_566 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person based on the information submitted and the representations made the trusts are to be combined for administrative convenience and efficiency each beneficiary is entitled to the same income and remainder interests in the assets of the trusts both before and after the proposed consolidation thus the interests of the beneficiaries in trust trust and trust will not differ materially from their interests in the consolidated trust trust and there will be no sale_or_other_disposition of property as a result of the consolidation accordingly we conclude the consolidation of the trusts will not cause any trust including the consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of the consolidated trust in each asset received from a_trust will be the same as the transferring trust’s basis in such asset pursuant to sec_1223 the holding_period of each asset transferred to trust will include the holding_period for which the property was held by the transferring trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the trustee and accompanied by a penalty of perjury plr-143227-02 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours _______________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_611 purposes
